962 A.2d 796 (2009)
290 Conn. 904
Edward D. WRIGHT
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided January 7, 2009.
John C. Drapp III, special public defender, in support of the petition.
Timothy J. Sugrue, senior assistant state's attorney, in opposition.
The petitioner Edward D. Wright's petition for certification for appeal from the Appellate Court, 111 Conn.App. 179, 958 A.2d 225 (2008), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.